Citation Nr: 1014451	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  01-07 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for otitis 
media, catarrhal, prior to October 21, 2009, and a rating in 
excess of 40 percent from that date.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran served on active duty from January 1944 to 
March 1947.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In that rating decision, the RO denied an 
increased rating for the Veteran's service-connected 
catarrhal otitis media.  In January 2002, the Veteran 
testified before the undersigned Veterans Law Judge at a 
personal hearing held at the RO.  A transcript of that 
hearing is of record. 

In a decision dated in November 2002, the Board denied the 
Veteran's increased rating claim, and the Veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an order dated in August 2004, the Court vacated 
the November 2002 Board decision and remanded the case for 
additional development.  A February 2008 decision of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) summarily affirmed the Court's decision.  

Thereafter, in October 2008, the Board remanded the case.  
While the case was in remand status, the VA Appeals 
Management Center (AMC) granted an increased rating for the 
Veteran's catarrhal otitis media, from 10 percent to 
40 percent, effective October 21, 2009.  The Veteran 
continued his appeal, and the case has been returned to the 
Board for further appellate consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the Veteran if further action is 
required.  


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the Court are applicable to this matter.  The Veteran has 
been provided information concerning the VCAA most recently 
by correspondence dated in June 2009.  The information had 
been sent earlier, but was resent after a corrected address 
was received.  

In conjunction with his claim, the Veteran was provided VA 
ear and audiology examinations and in October 2009, and 
thereafter the AMC assigned the 40 percent rating effective 
from October 21, 2009, the date of the audiology examination.  
Throughout the appeal, the Veteran has contended that his 
hearing impairment upon which the rating for his catarrhal 
otitis media is based warrants more than a 10 percent rating, 
and in March 2010, he asserted, through his representative, 
that his condition had progressively worsened since his 
October 2009 examination.  

VA's statutory duty to assist the Veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  
As the Veteran has asserted he has experienced worsening of 
his service-connected disability, it is the judgment of the 
Board that the Veteran should be provided additional VA 
audiology and ear disease examinations to determine the 
current level of severity of his service-connected catarrhal 
otitis media.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated him for his catarrhal otitis 
media and associated hearing impairment 
since October 2009.  After the Veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.  

2.  Then, the Veteran should be scheduled 
for a VA ear disease and audiological 
examinations to determine the extent and 
severity of his catarrhal otitis media 
and associated hearing loss.  All 
indicated studies should be performed.  
The audiology examination is to be 
conducted in accordance with the 
requirements of the current Disability 
Examination Worksheet for Audio 
Examinations.  The audiologist is 
specifically requested to describe fully 
the effects caused by the Veteran's 
hearing loss disability on his 
occupational capabilities and activities 
of daily living.  Prior to the 
examination, the claims folder must be 
made available to the examiners for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the examinations 
reports.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  The AMC/RO should then review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  After completion of the above and any 
additional development deemed necessary, 
the AMC/RO should readjudicate the issue 
on appeal based on a de novo review of 
all pertinent evidence.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the AMC/RO should 
issue a supplemental statement of the 
case and provide the Veteran and his 
representative the requisite opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if indicated.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



